Citation Nr: 0732583	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for post traumatic headaches.

2.  Entitlement to an increased initial disability rating in 
excess of 20 percent for cervical spine spondylosis.

3.  Entitlement to an increased initial disability rating in 
excess of 20 percent for frozen left shoulder, secondary to 
cervical spine spondylosis.

4.  Entitlement to an increased initial disability rating in 
excess of 20 percent for frozen right shoulder, secondary to 
cervical spine spondylosis.

5.  Entitlement to an increased initial disability rating in 
excess of 10 percent for residuals of trauma, right upper 
extremity, including right arm and hand.

6.  Entitlement to an earlier effective date, prior to 
October 18, 2001, for the award of service connection for 
frozen left shoulder, secondary to cervical spine 
spondylosis.

7.  Entitlement to an earlier effective date, prior to 
October 18, 2001, for the award of service connection for 
frozen right shoulder, secondary to cervical spine 
spondylosis.

8.  Entitlement to an earlier effective date, prior to 
October 4, 1991, for the award of service connection for 
residuals of trauma, right upper extremity, including right 
arm and hand.

9.  Entitlement to an increased initial disability rating in 
excess of 10 percent for quadriparesis involving the left 
upper extremity associated with cervical spine spondylosis.

10.  Entitlement to an earlier effective date, prior to 
October 4, 1991, for the award of service connection for 
quadriparesis involving the left upper extremity associated 
with cervical spine spondylosis.

11.  Entitlement to an increased initial disability rating in 
excess of 10 percent for quadriparesis involving the left 
lower extremity associated with cervical spine spondylosis.

12.  Entitlement to an earlier effective date, prior to 
October 4, 1991, for the award of service connection for 
quadriparesis involving the left lower extremity associated 
with cervical spine spondylosis.

13.  Entitlement to an increased initial disability rating in 
excess of 10 percent for quadriparesis involving the right 
lower extremity associated with cervical spine spondylosis.

14.  Entitlement to an earlier effective date, prior to 
October 4, 1991, for the award of service connection for 
quadriparesis involving the right lower extremity associated 
with cervical spine spondylosis.

15.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30, beyond August 31, 1992, 
for convalescence following surgery on the veteran's service-
connected cervical spine disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The issues of entitlement to increased initial disability 
ratings in excess of 10 percent for residuals of 
quadriparesis involving the left upper extremity, left lower 
extremity, and right lower extremity; entitlement to an 
earlier effective date, prior to October 4, 1991, for the 
award of service connection for quadriparesis of these 
extremities; and entitlement to an extension of a temporary 
total evaluation under 38 C.F.R. § 4.30, beyond August 31, 
1992, for convalescence following surgery on the veteran's 
service-connected cervical spine disorder, are addressed in 
the Remand portion of the decision below and are remanded to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence reflects that the veteran 
experiences post traumatic headaches with characteristically 
prostrating attacks occurring on average once a month over 
the last several months.  Severe economic inadaptability as a 
result of these headaches is not demonstrated.

2.  Since service connection became effective in October 
1991, the veteran's cervical spine spondylosis has been 
manifested by no more than a moderate limitation of motion, 
including forward flexion in excess of 15 degrees; tenderness 
over the neck area; and complaints of pain on motion.

3.  Since service connection became effective in October 
2001, the veteran's 
frozen left shoulder, secondary to cervical spine 
spondylosis, has been manifested by motion of the left arm to 
shoulder level, with subjective complaints of pain.

4.  Since service connection became effective in October 
2001, the veteran's 
frozen right shoulder, secondary to cervical spine 
spondylosis, has been manifested by motion of the right arm 
to shoulder level, with subjective complaints of pain.

5.  Since service connection became effective in October 
1991, the veteran's residuals of trauma, right upper 
extremity, including right arm and hand, has been manifested 
by no more than mild incomplete paralysis, with complaints of 
pain and weakness.

6.  A claim, formal or informal, seeking service connection 
for frozen left shoulder, secondary to cervical spine 
spondylosis, has not been shown prior to October 18, 2001.

7.  A claim, formal or informal, seeking service connection 
for frozen right shoulder, secondary to cervical spine 
spondylosis, has not been shown prior to October 18, 2001.

8.  In April 1987, the veteran filed a claim seeking service 
connection for a right hand disorder.  

9.  In September 1987, the RO issued a decision which denied, 
in pertinent part, service connection for a right hand 
disorder.  Although notice of this decision was sent to the 
veteran that same month, he did not timely file a notice of 
disagreement.
 
10.  On October 4, 1991, the veteran filed his initial claim, 
formal or informal, seeking service connection for a right 
arm disorder.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
for an increased disability rating of 30 percent for post 
traumatic headaches have been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, 
Diagnostic Code 8100 (2006).

2.  The criteria for an initial evaluation in excess of 
20 percent for cervical spine spondylosis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.71a, Diagnostic Code 5291 (2003), Diagnostic 
Code 5239 (2006).

3.  The criteria for an increased initial evaluation in 
excess of 20 percent for frozen left shoulder, secondary to 
cervical spine spondylosis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5201 (2006).  

4.  The criteria for an increased initial evaluation in 
excess of 20 percent for frozen right shoulder, secondary to 
cervical spine spondylosis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5201 (2006).  

5.  The criteria for an increased initial evaluation in 
excess of 10 percent for residuals of trauma, right upper 
extremity, including right arm and hand, have not been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.123, 4.124, 4.124a, Diagnostic Code 8515 (2006).

6.  The criteria for an effective date prior to October 18, 
2001, for the award of service connection for frozen left 
shoulder, secondary to cervical spine spondylosis, have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400 (2006). 

7.  The criteria for an effective date prior to October 18, 
2001, for the award of service connection for frozen right 
shoulder, secondary to cervical spine spondylosis, have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400 (2006). 

8.  The criteria for an effective date prior to October 4, 
1991, for the award of service connection for residuals of 
trauma, right upper extremity, including right arm and hand, 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
VA has certain notice and assistance requirements. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in January 2002 and in May 2006, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  The Board also notes that the majority of the issues 
on appeal herein arise from claims which were adjudicated by 
the RO prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met. Id.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, as well as all of his identified 
post service VA and private medical treatment records. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also notes 
that the veteran has received multiple VA examinations during 
the course of his appeal.  Finally, there is no indication in 
the record that additional evidence relevant to the issues 
being decided herein is available and not part of the record. 
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
  
A.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

i.  Post Traumatic Headaches

The veteran's service-connected post traumatic headaches are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8100.  Pursuant to Diagnostic Code 8100, a 10 percent 
disabling rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is warranted for migraine headaches where there is 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

Based upon its review of the claims folder, and resolving all 
doubts in favor of the veteran, the Board finds that the 
symptomatology for the veteran's post traumatic headaches 
meets the criteria for a 30 percent disability rating.

In July 2006, the veteran's most recent VA neurological 
examination was conducted.  The VA examiner noted the 
veteran's inservice history of a head injury, followed by his 
subsequent history of headaches.  The report noted that the 
veteran was currently on five different medications for his 
neck and lower back, and "therefore says [he] cannot tell 
for sure the frequency of the headaches."  He reported the 
severity of his headaches as a 7 out of 10.  He also 
indicated that they involve his whole head, and last for up 
to two hours.  When he is having a headache, he indicated 
that everything bothers him, including light and sound.  
Based upon physical examination of the veteran, and review of 
his pertinent history, the VA examiner commented that the 
veteran has post traumatic headaches which are significantly 
interfering with his activities of daily living.  

At his hearing before the Board in February 2007, the veteran 
testified that he has moderate headaches occurring 
approximately twice per week.  He also indicated that he has 
severe headaches, in which he can't be around any sound, 
about once per month.

As noted above, the Board has found that the veteran's post 
traumatic headaches warrant the assignment of an increased 30 
percent disability rating.  This condition, however, does not 
warrant a 50 percent disability rating.  The competent 
medical evidence does not reflect that the veteran's post 
traumatic headaches result in very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Moreover, the record fails to show 
that the veteran's post traumatic headaches have resulted in 
severe economic inadaptability.  In this regard, a review of 
the veteran's medical treatment records revealed treatment 
for complaints of pain of an orthopedic nature, involving the 
neck, low back, shoulders and arms.  No significant 
complaints or reference to a chronic headache condition are 
shown.  Thus, the preponderance of the evidence is against a 
rating in excess of 30 percent for the veteran's service-
connected post traumatic headaches.

ii.  Cervical Spine Disorder

The RO has assigned the veteran's service-connected cervical 
spine spondylosis a 20 percent initial disability rating, 
effective from October 1991.  The veteran has appealed this 
decision seeking a higher initial disability rating.  

Initially, the Board notes that the veteran has been assigned 
a temporary total disability rating from April 16, 1992 to 
August 31, 1992, for convalescence following surgery on his 
service-connected cervical spine disorder.  The veteran has 
since filed a notice of disagreement seeking an extension of 
this period of convalescence.  As noted below, the Board has 
referred this issue for action by the RO.  Nevertheless, the 
Board does not find this claim to preclude consideration of 
the issue being considered herein.

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003.  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 5110(g) 
can be no earlier than the effective date of that change.  If 
the former version is more favorable, VA can apply the 
earlier version of the regulation for the period prior to, 
and from, the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The applicable rating criteria for cervical spine spondylosis 
were amended under changes to the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a, effective September 26, 2003.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  All applicable diagnostic criteria will be 
discussed below.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Under Diagnostic Code 5291, in effect before September 26, 
2003, a moderate limitation of motion of the cervical spine 
warrants a 20 percent disability rating.  A 30 percent 
disability rating, the highest under this code provision, is 
warranted for a severe limitation of motion of the cervical 
spine.  Ankylosis of the cervical spine was rated under 
Diagnostic Code 5287, with 30 percent being assigned for an 
ankylosed cervical spine in a favorable condition, and a 40 
percent disability rating being assigned in an unfavorable 
position.

According to the new law, Diagnostic Code 5239, 
spondylolisthesis is evaluated based on the General Rating 
Formula for Diseases and Injuries of the Spine, which in 
pertinent part, is as follows (unless intervertebral disc 
syndrome is present and rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine is 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5239 (in effect from 
September 26, 2003).  

Applying the relevant evidence to all of the diagnostic 
criteria potentially applicable, the Board notes that, at all 
times since service connection became effective in October 
1991, the veteran's cervical spine spondylosis has warranted 
no more than a 20 percent disability rating.  During this 
time, the veteran's cervical spine spondylosis has been 
manifested by no more than a moderate limitation of motion, 
including forward flexion in excess of 15 degrees; tenderness 
over the neck area; and complaints of pain on motion.

In making this determination, the Board notes that the 
veteran is currently service-connected for quadriparesis 
involving all four of his extremities, and that each of these 
extremities has been assigned a separated disability rating 
of 10 percent, effective from October 1991.  

The report of a VA physical examination, performed in April 
1992, listed the range of motion for the cervical spine to 
include extension to 10 degrees, flexion to 30 degrees, 
lateral flexion to 20 degrees and rotation to 30 degrees.  In 
April 1992, the veteran underwent a C3-C4 and C4-C5 anterior 
cervical diskectomy with fusion, including back bone done 
graft and AO plate instrumentation.  A treatment report, 
dated in February 1994, noted that the veteran's cervical 
spine exhibited a full range of motion.  The report also 
noted complaints of tenderness over the neck area, with no 
signs of atrophy.  The report of a November 2003 VA 
examination of the spine noted the veteran's complaints of 
pain in his lower cervical spine and upper thoracic spine, 
which is aggravated by activity or cold weather.  Physical 
examination of the cervical spine revealed a range of motion 
consisting of extension to 5 degrees with pain, flexion to 25 
degrees with pain, lateral flexion to 20 degrees with pain, 
and lateral rotation to 30 degrees without pain and to 35 
degrees with pain.  Range of motion testing of the lumbar 
spine revealed extension to 5 degrees with pain, flexion to 
45 degrees without pain and to 60 degrees with pain, 
bilateral lateral flexion to 20 degrees with pain, and 
bilateral rotation to 30 degrees without pain and 35 degrees 
with pain.

The report of the veteran's most recent VA examination of the 
spine, performed in July 2006, listed the range of motion in 
the cervical spine as forward flexion to 25 degrees, 
extension to 20 degrees, left and right lateral rotation to 
60 degrees, and left and right lateral flexion to 30 degrees.  
The VA examiner noted the veteran's complaints of pain on 
motion.  He also noted symptoms of tenderness and weakness in 
the cervical spine.  Strength testing revealed 5-/5 strength 
in the upper extremities.  The report concluded with a 
diagnosis of cervical spine spondylosis.  

Under either the old or the new criteria for evaluation of 
cervical spine spondylosis, the veteran's cervical spine 
spondylosis cannot be assigned a higher evaluation.  The 
disability picture more nearly approximates the criteria for 
the 20 percent rating in either case.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.71a, considering both Diagnostic 
Codes 5291 and 5239 (2003 and 2006, respectively).  

The Board has considered that the veteran has complained of 
pain, which is at times severe, but notes that the pain, when 
considered with the range of motion that is shown in his 
cervical spine, does not equate to a severe limitation of 
motion as required for a higher rating under Diagnostic Code 
5291.  Moroever, the
criteria for Diagnostic Code 5239 specifically indicates that 
they are for application with or without symptoms of pain, 
stiffness, or aching.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  There is 
nothing in the record to indicate that the veteran's pain is 
beyond that contemplated by the criteria.  Therefore, 
considering the provisions relative to pain, and the holding 
of DeLuca, the disability does not warrant a higher rating 
based on the applicable Diagnostic Codes.  See De Luca, 
supra; 38 C.F.R. §§ 4.40, 4.45. 

The Board also notes that it has considered whether a higher 
rating would be warranted for the veteran's condition if 
rating as an intervertebral disc syndrome.  Under the 
criteria effective prior to September 23, 2002, 
intervertebral disc syndrome which was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
was rated 60 percent.  With severe symptoms, with recurrent 
attacks and intermittent relief, it was rated 40 percent.  
With moderate symptoms and recurring attacks, it was rated 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).  Aligning these criteria with 
the veteran's case, it is clear that his disability would 
warrant no more than a 20 percent rating under Diagnostic 
Code 5293. 

Looking to the current criteria for evaluating intervertebral 
disc syndrome, the veteran also fares no better.  
Intervertebral disc syndrome (preoperatively or 
postoperatively), found at Diagnostic Code 5243, may be rated 
either based on limitation or absence of motion under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25 (the 
combined ratings table).  Rating the veteran's disability 
under the General Rating Formula based on limitation of 
motion would not increase the rating here.  Nor would 
applying the Formula for Rating Intervertebral Disc Syndrome 
assist him.  This is because according to the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months.  Higher ratings 
require more incapacitating episodes.  For purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, including Note 1 
(effective September 26, 2003, and without relevant change 
from the provisions in effect from September 23, 2002, except 
that the Diagnostic Code for intervertebral disc disease was 
changed from 5293 to 5243).  At no time is the veteran shown 
to have been on prescribed bed rest due to his service-
connected disability.  As such, his disability would be 
noncompensable if rated under Diagnostic Code 5243, 
Intervertebral Disc Syndrome.  The Board also notes that the 
veteran's has been granted service connection and assigned 
separating disability ratings for quadriparesis in his 
bilateral upper and lower extremities.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b) (1) (2006).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  The medical evidence reflects that the 
manifestations of the veteran's cervical spine disorder do 
not exceed that already encapsulated by the 20 percent 
evaluation currently assigned.  Moreover, there is no 
evidence of an exceptional disability picture; the veteran 
has not required hospitalization, or shown marked 
interference of employment due solely to his cervical spine 
disorder.  Accordingly, any failure to consider this 
provision or failure to refer the claim for extraschedular 
consideration did not prejudice the veteran.

In deciding the veteran's claim, the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  

The Board does not find evidence that the veteran's cervical 
spine spondylosis should be increased for any separate period 
based on the facts found during the whole appeal period.  The 
evidence of record from October 1991, (the effective date of 
the award for service connection) to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

iii. Bilateral Frozen Shoulders

The RO has assigned separate 20 percent initial disability 
ratings for the veteran's service-connected right and left 
frozen shoulders, secondary to service-connected cervical 
spine spondylosis, effective from October 2001.  

The veteran is right-handed; thus, his right shoulder is 
considered his major extremity, and his left shoulder is 
considered his minor extremity. See 38 C.F.R. § 4.69 (2006).  

Under Diagnostic Code 5201, a 20 percent evaluation is 
assigned for limitation of major or minor arm motion at 
shoulder level.  When there is limitation of motion midway 
between the side and shoulder level (between 45 and 90 
degrees) a 20 percent rating is again warranted for minor arm 
limitation of motion, and a 30 percent rating is warranted 
for major arm limitation of motion.  The next highest 
evaluation for minor arm limitation of motion, the maximum 30 
percent rating, is assigned for limitation of motion of the 
arm to 25 degrees from the side. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.
  
In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2006).  Forward flexion is the range of motion from 
the side of the body out in front) and abduction is the range 
of motion from the side of the body out to the side. Id.  

On VA examination in November 2003, forward flexion for the 
right and left shoulder was to 80 degrees without pain, and 
to 90 degrees with pain on both sides.  The report also noted 
shoulder abduction for the right and left shoulder to 90 
degrees without pain on both sides.  A subsequent VA 
examination, performed in July 2006, noted forward flexion in 
the right and left shoulders to 120 degrees in active range 
of motion, and 150 degrees in passive range of motion.  
Abduction in both the right and left shoulders was to 90 
degrees in active range of motion and 150 degrees in passive 
range of motion.  The report also noted the veteran's 
complaints of pain beginning at the terminal limits of the 
passive range of motion.  
Given these ranges of motion, the Board finds that both the 
veteran's right (major) and left (minor) shoulder disorders 
are more analogous to the disability ratings currently 
assigned based upon limitation of motion of the arm to 
shoulder level.
Accordingly, an evaluation greater than 20 percent under 
Diagnostic Code 5201 is not warranted.

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, as the evidence of record 
does not demonstrate ankylosis of the scapulohumeral 
articulation, other impairment of the humerus, or impairment 
of the clavicle or scapula, Diagnostic Codes 5200, 5202, and 
5203 are not for application.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202-03 (2006).

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2006).  While the medical 
records at issue in this matter do reflect complaints of 
pain, fatigue and weakness, as well as some guarding, the 
Board does not find that a higher rating is warranted in this 
matter.   The report of the veteran's VA examination of the 
spine, performed in July 2006, noted that strength testing 
revealed 5-/5 strength in the upper extremities.  The report 
of a November 2003 VA neurology examination indicated that no 
motor strength weakness or atrophy was found on physical 
examination.  Thus, the Board finds that there is no 
additional functional loss not contemplated in the 20 percent 
rating assigned the veteran's bilateral shoulder disorder, 
and that an increased evaluation on this basis is not 
warranted.

The Board further notes that the schedular evaluations in 
this case are not inadequate. 38 C.F.R. § 3.321(b) (1) 
(2006).  The medical evidence reflects that the 
manifestations of the veteran's left and right shoulder 
disorders do not exceed that already encapsulated by the 20 
percent evaluation currently assigned.  Moreover, there is no 
evidence of an exceptional disability picture; the veteran 
has not required hospitalization, or shown marked 
interference of employment due to his left or right shoulder 
disabilities.  Accordingly, any failure to consider this 
provision or failure to refer the claim for extraschedular 
consideration did not prejudice the veteran.

In deciding the veteran's claims, the Board has considered 
the determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  However, the Board does not find 
evidence that the veteran's right or left shoulder disorder 
should be increased for any separate period based on the 
facts found during the whole appeal period.  The evidence of 
record from October 2001, (the effective date of the award 
for service connection) to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is inapplicable, 
and the claims must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

iv. Residuals of Trauma Right Upper Extremity

The veteran is appealing the initial disability evaluation 
assigned following the grant of service connection for 
residuals of trauma, right upper extremity, including right 
arm and hand.  Historically, a March 2004 rating decision 
granted service connection for this condition and assigned 
thereto a 10 percent initial disability rating, effective 
from November 2003.  Thereafter, in December 2006, the RO 
assigned a new effective date in October 2001 for the award 
of service connection for this condition.  

The veteran contends that his service-connected residuals of 
trauma, right upper extremity, including right arm and hand, 
deserve a higher evaluation because his current assessment 
does not accurately portray the state of his disability.  

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (2006).  Complete paralysis of the 
median nerve produces inclination of the hand to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the 
absence of flexion of the index finger, feeble flexion of the 
middle finger, inability to make a fist, and index and middle  
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. §  
4.124a, Diagnostic Code 8515 (2006).

The record establishes that the veteran is right hand 
dominant.  Moreover, the 
veteran's disability is currently assigned a 10 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8515, 
which is warranted when there is mild incomplete paralysis of 
the median nerve of the major upper extremity.  The next-
higher 30 percent rating is warranted for moderate incomplete 
paralysis of the median nerve of the major upper extremity.  
  
In this case, the Board finds that under the criteria set 
forth in 38 C.F.R. § 4.124a, Diagnostic Code 8515, the 
veteran's disability corresponds to the currently assigned 10 
percent evaluation.  

The VA examination of neurological disorders, performed in 
November 2003, noted that the veteran was right handed.  
Sensory examination revealed decreased pin prick in no clear 
dermatomal distribution.  Bilateral finger to nose 
coordination was intact.  The VA examiner noted that the 
veteran did have subjective symptoms of numbness and weakness 
in his bilateral arms.  

A VA examination for joints, performed in February 2004, 
noted the veteran's complaints of numbness in his hands.  The 
report attributed this condition as quadriparesis due to 
compression of the spinal cord.  

A treatment report, dated in May 2006, noted the veteran's 
complaints of right elbow pain which had started in January.  
The report noted that the veteran works maintenance and was 
using his right elbow.  Extension and flexion of the right 
elbow was reported to be normal, and the report noted that 
the veteran kept his arm guarded.  The report concluded with 
a diagnosis of right elbow pain.

In July 2006, a VA neurological examination was conducted.  
The VA examiner noted that the veteran's claims folder had 
been reviewed.  The report noted the veteran's complaints of 
neck pain with occasional numbness in his hands.  The report 
also noted that he denied any neurological deficits.  Sensory 
examination was normal to light tough and pinprick, but 
reduced vibrations bilaterally up to the knees.  Bilateral 
finger to nose coordination was intact.  

Based upon a review of the veteran's claims folders, the 
Board concludes that the neurological manifestations of the 
veteran's right upper extremity are most nearly approximated 
by the currently assigned 10 percent evaluation, which is 
warranted 
for mild, incomplete paralysis of the median nerve.  The 
Board notes that a higher evaluation is not warranted at this 
time under Diagnostic Code 8515 as the evidence does not 
establish that the veteran's symptomatology reflects moderate 
or severe incomplete paralysis.  

In conclusion, the Board concludes that the veteran 
disability picture is not most nearly approximated by the 
next-higher 30 percent evaluation.  The Board also notes that 
there is no indication that the manifestations of the 
veteran's service-connected disability warranted a rating 
greater than 10 percent at any time since the initial grant 
of service connection for this condition.  Accordingly, a 
"staged rating" is not warranted.  Fenderson, 12 Vet. App. at 
126.  Consequently, the Board finds that the currently 
assigned 10 percent evaluation throughout the rating period 
on appeal appropriately reflects the clinically established 
impairment experienced by the veteran.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

The evidence does not reflect that the residuals of right 
upper extremity trauma caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2006) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

B.  Earlier Effective Date Claims

The effective date of an evaluation and award of compensation 
based on an original claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).  An 
informal claim is any communication or action indicating 
intent to apply for one or more benefits. 38 C.F.R. § 
3.155(a) (2006).  

i. Bilateral Shoulder Disorders

The veteran is seeking an earlier effective date, prior to 
October 18, 2001, for the grant of service connection for 
frozen left and right shoulder disorders, secondary to 
cervical spine spondylosis.  In support of his claim, the 
veteran alleges that the proper effective date for the award 
of service connection for his bilateral shoulder disorders 
should be the date of his discharge.

After reviewing the evidence of record, the Board finds that 
there is no evidence of a claim for service connection for a 
shoulder disorder, either formal or informal, prior to 
October 18, 2001.  Earlier claims filed by the veteran in 
April 1987, and in October 1991, failed to reference either 
of his shoulder conditions.  Moreover, while the medical 
evidence of record prior to October 18, 2001, including some 
VA treatment record, shows complaints of and treatment for 
his bilateral shoulder disorders, this evidence of treatment 
alone does not equate to an informal claim.

The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 
are clear that an award of service connection "shall" not be 
earlier than the date of receipt of application therefor.  In 
this case, that is not shown to have occurred at any time 
prior to October 18, 2001, and there are no documents that 
can be construed as a claim prior to this date.  See 38 
C.F.R. §§ 3.1, 3.155.  Accordingly, October 18, 2001, is the 
appropriate effective date for service connection under the 
provisions of 38 U.S.C.A. § 5110.  See also 38 C.F.R. § 
3.400.  Thus, under the cited legal authority, an earlier 
effective date for service connection is not permitted.   

ii.  Residuals of Trauma to the Right Upper Extremity

The veteran is seeking an effective date, prior to October 4, 
1991, for the award of service connection for residuals of 
trauma, right upper extremity, including right arm and hand. 

Historically, the veteran served on active duty in the from 
August 1983 to August 1986.  In April 1987, the veteran filed 
a claim seeking service connection, in pertinent part, for a 
right hand disorder.  On his application form, VA Form 21-
526, he indicated that he had not previously filed a 
disability compensation or pension claim.  

In September 1987, the RO issued a rating decision which 
denied, in part, service connection for a right hand 
disorder.  Although notice of this appeal was sent to the 
veteran that same month, he did not timely file an appeal and 
the decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.1103 (2006).

On October 4, 1991, the veteran filed a claim seeking service 
connection for neck, spine, right hand, and right arm 
disorders.  Following a series of decisions by the RO, the 
Board, and the United States Court of Appeals for Veterans 
Claims, the RO issued a rating decision in April 2004, which 
granted, in pertinent part, service connection for 
quadriparesis of the right upper extremity, including right 
arm and hand, effective from November 1, 2003.  The veteran 
subsequently filed a notice of disagreement contesting the 
effective date of the award for service connection.  In 
December 2006, the RO granted an earlier effective date of 
October 4, 1991, for the award of service connection for 
quadriparesis of the right upper extremity, including right 
arm and hand.

As noted above, the effective date of an evaluation and award 
of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A claim is defined as a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2006).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  38 C.F.R. § 3.155(a) (2006).  

The effective date of the grant of benefits based on a 
reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

After reviewing the evidence of record, there is no evidence 
of a claim for service connection for residuals of trauma, 
right upper extremity, including right arm and hand, prior to 
October 4, 1991.  The veteran's initial claim seeking service 
connection for a right hand disorder was denied by a final RO 
decision in 1987.  Thereafter, the earliest possible date in 
which the veteran sought to reopen his claim seeking service 
connection for this condition is his claim, which was 
received in October 4, 1991.

The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 
are clear that an award of service connection "shall" not be 
the later of the receipt of the claim to reopen or the date 
entitlement arose. 38 C.F.R. § 3.400(r).  In this case, the 
earliest possible claim to reopen was received on October 4, 
1991, and there are no documents that can be construed as a 
claim prior to this date.  See 38 C.F.R. §§ 3.1, 3.155.  
Accordingly, October 4, 1991 is the appropriate effective 
date for service connection under the provisions of 38 
U.S.C.A. § 5110.  See also 38 C.F.R. § 3.400.  Thus, under 
the cited legal authority, an earlier effective date for 
service connection is not permitted.   


ORDER

A disability rating of 30 percent, but not higher, for post 
traumatic headaches is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

An increased initial evaluation in excess of 20 percent for 
frozen left shoulder, secondary to cervical spine 
spondylosis, is denied.

An increased initial evaluation in excess of 20 percent for 
frozen right shoulder, secondary to cervical spine 
spondylosis, is denied.

An increased initial evaluation in excess of 10 percent for 
residuals of trauma, right upper extremity, including right 
arm and hand, is denied.

An effective date prior to October 18, 2001, for the award of 
service connection for frozen right shoulder, secondary to 
cervical spine spondylosis, is denied.

An effective date prior to October 18, 2001, for the award of 
service connection for frozen left shoulder, secondary to 
cervical spine spondylosis, is denied.

An effective date prior to October 4, 1991, for the award of 
service connection for residuals of trauma right upper 
extremity, including right arm and hand, is denied.




REMAND

In April 2005, the RO issued a rating decision which granted 
a temporary total disability rating, effective from April 16, 
1992 to August 31, 1992, for convalescence following surgery 
on the veteran's service-connected cervical spine disorder.  
Notice of this decision was sent to the veteran in January 
2006.

In a statement from the veteran, received in February 2006, 
he indicated that he was in disagreement with "the entire 
decision" of the RO.  

In December 2006, the RO issued a rating decision which 
granted service connection for quadriparesis of the left 
upper extremity, right lower extremity, and left lower 
extremity, effective from October 4, 1991.  The RO's decision 
also granted separate initial disability ratings of 10 
percent for each of these extremities. 

Thereafter, in a statement filed in December 2006, and at 
also at his video conference hearing before the Board in 
February 2007, the veteran noted his disagreement with the 
RO's December 2006 decision contesting both the percentage 
assigned to these conditions, and the effective dates which 
have been assigned.

Consequently, the Board must remand these issues for the RO 
to issue a statement of the case (SOC) and to give the 
veteran an opportunity to perfect an appeal of each such 
issue by submitting a timely substantive appeal.  Manlicon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:

The RO must provide the veteran and his 
representative, if any, with a statement 
of the case addressing the issues of: (1) 
entitlement to an increased initial 
disability rating in excess of 10 percent 
for residuals of quadriparesis involving 
the left upper extremity associated with 
cervical spine spondylosis; (2) 
entitlement to an earlier effective date, 
prior to October 4, 1991, for the award 
of service connection for residuals of 
quadriparesis involving the left upper 
extremity associated with cervical spine 
spondylosis; (3) entitlement to an 
increased initial disability rating in 
excess of 10 percent for residuals of 
quadriparesis involving the left lower 
extremity associated with cervical spine 
spondylosis; (4) entitlement to an 
earlier effective date, prior to October 
4, 1991, for the award of service 
connection for residuals of quadriparesis 
involving the left lower extremity 
associated with cervical spine 
spondylosis; (5) entitlement to an 
increased initial disability rating in 
excess of 10 percent for residuals of 
quadriparesis involving the right lower 
extremity associated with cervical spine 
spondylosis; (6) entitlement to an 
earlier effective date, prior to October 
4, 1991, for the award of service 
connection for residuals of quadriparesis 
involving the right lower extremity 
associated with cervical spine 
spondylosis; and (7) entitlement to an 
extension of a temporary total evaluation 
under 38 C.F.R. § 4.30, beyond August 31, 
1992, for convalescence following surgery 
on the veteran's service-connected 
cervical spine disorder

The veteran and his representative, if 
any, are reminded that to vest the Board 
with jurisdiction over these issues, a 
timely substantive appeal must be filed.  
38 C.F.R. § 20.202 (2006).  If the 
veteran perfects the appeal as to any 
issue, the case must be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


